Citation Nr: 9932205	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-00 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease, including hypertension.  

2. Entitlement to an increased rating for allergic 
conjunctivitis, with dermatochalasis and macular 
degeneration, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was initially certified to the Board on the issues 
of entitlement to service connection for heart disease and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for hypertension.  
Where service connection for a disability that is "part and 
parcel" of another disability is denied by the RO, new and 
material evidence is needed to reopen a claim for either 
disorder.  McGraw v. Brown, 7 Vet. App. 138 (1994) (finding 
that new and material evidence was needed to reopen a claim 
for multiple sclerosis where service connection for 
neuropathy had been previously denied).  As hypertension is 
part of the greater disability of cardiovascular disease, the 
Board finds that there is, in actuality, one issue to be 
determined for one, overall condition.  


FINDINGS OF FACT

1. Service connection for hypertension was denied by the RO 
in an April 1991 rating action.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

2. Since the April 1991 decision denying service connection 
for hypertension, no evidence demonstrating that the 
veteran currently has chronic cardiovascular disease, 
including hypertension, has been submitted.  

3. Evidence submitted since the April 1991 decision is 
cumulative.  

4. The veteran's service connected eye disorder is shown to 
be stable.  His corrected visual acuity is 20/20, 
bilaterally. 

5. The veteran's headache disorder is not shown to cause 
prostrating attacks.  


CONCLUSIONS OF LAW

1. The additional evidence submitted subsequent to the April 
1991 decision of the RO, which denied service connection 
for chronic hypertension, is not new and material; thus, 
the claim for service connection for cardiovascular 
disease, including hypertension, is not reopened, and the 
April 1991 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2. The criteria for a rating in excess of 10 percent for an 
eye disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.84a, Code 6018 (1999).  

3. The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.124a, Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for hypertension was previously denied by 
the RO in an April 1991 rating decision.  The veteran did not 
appeal this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

After finding that new and material evidence has been 
presented, it must then be determined whether such evidence 
renders a claim to be plausible.  If a well-grounded claim is 
then presented, an evaluation on the merits, is to be 
undertaken.  Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).  

The veteran's representative has pointed out that the RO has 
reviewed the issue of whether new and material evidence has 
been submitted under a definition of new and material 
evidence that is no long considered valid.  It is contended 
that the claim should be remanded for consideration under the 
provisions of 38 C.F.R. § 3.156.  However, the RO must be 
given the opportunity for such a review only if the claim is 
considered to be well grounded.  Elkins v. West, 12 Vet. App. 
209 (1999).  If the claim is not considered to be well 
grounded, it may be denied.  Winters v. West, 12 Vet. App. 
203 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater.  38 C.F.R. Part 4, 
§ 4.104, Code 7101, Note 1, (1999).  

Review of the evidence of record prior to the April 1991 
decision of the RO that denied service connection for 
hypertension, included the service medical records, which 
showed some diastolic blood pressure readings of 90 mm/Hg.  
These records do not show a diagnosis of hypertension.  A 
report of a VA medical examination, dated in August 1990 
showed blood pressure readings of 140/90 and 130/90.  No 
diagnosis of hypertension was made.  Service connection was 
denied by the RO in an April 1991 rating decision on the 
basis that there was no current diagnosis of hypertension.  

Evidence received subsequent to the April 1991 RO decision 
includes private and VA outpatient treatment records dated 
through June 1997.  These show that the veteran's blood 
pressure readings were elevated at times, and normal on other 
occasions.  In January 1997, it was noted that the veteran 
had been unable to complete a stress test and it was 
recommended that a myocardial imaging procedure be conducted.  
This was performed and showed a possible minimal to mild 
anterior myocardial reversible ischemia, with no other 
evidence of transient or fixed defect. Evaluation performed 
in February 1997 was interpreted as showing no evidence that 
the veteran's symptoms were related to an arrhythmia.  An EKG 
study performed in March 1997 was considered to be abnormal, 
but a cardiology consultation showed an impression of 
atypical chest pain.  An EKG study performed in May 1997 was 
normal.  The records do not show a diagnosis of chronic 
hypertension or any other cardiovascular disorder.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  Moreover, where there is no demonstration of 
current disability, a well-grounded claim has not been 
submitted.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The same criteria apply to applications to reopen previously 
disallowed claims.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

While there were past diastolic blood pressure measurements 
of 90, they have not been demonstrated in the recent records.  
The veteran has had extensive recent tests and studies for 
possible cardiovascular disease and these have not led to a 
diagnosis of hypertension or any other cardiovascular 
disorder.  Review of the records fails to show a diagnosis of 
chronic hypertension or any other chronic cardiovascular 
disease.  Absent such a diagnosis, new and material evidence 
has not been submitted and the application to reopen the 
claim is denied.  

II.  Increased Ratings 

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  A claim that a condition has become 
more severe is well-grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  



A.  Eye Disorder

Service connection for allergic conjunctivitis, with 
dermatochalasis, was granted by the RO in an October 1990 
rating decision.  A 10 percent evaluation was assigned at 
that time.  The veteran underwent surgical correction of the 
dermatochalasis, a bilateral upper eyelid blepharoplasty, in 
November 1991.  A rating decision dated in March 1992 
included macular degeneration among the disabilities for 
which service connection was in effect.  The current 10 
percent rating was continued.  

VA outpatient treatment records dated from September 1996 to 
June 1997 show that the veteran underwent several eye 
examinations during this time.  In September 1996, the 
veteran complained that he had blurry vision for 
approximately one hour on occasions.  It was noted that his 
corrected visual acuity was 20/20-1 in the right eye and 
20/20 in the left eye.  Examination disclosed progressive 
macular changes, greater in the right eye than in the left.  
In December 1996, he complained of pressure behind the right 
eye, particularly in the morning.  Corrected visual acuity 
was 20/20 in the right eye and 20/15-2 in the left eye.  
External examination showed well healed upper lid blephs.  
Slit Lamp examination showed clear disc margins, without 
hemorrhages or elevations.  The assessment was of a history 
of pain that was probably due to dryness, with good 
intraocular pressure and excellent vision in both eyes.  When 
last examined, it was noted that the veteran had stable 
cupping and a questionable pattern dystrophy, greater in the 
right eye than the left.  Corrected visual acuity was 20/20, 
bilaterally.  

For active conjunctivitis, with objective symptoms, a 10 
percent evaluation is warranted.  Healed conjunctivitis 
should be rated on residuals with a noncompensable rating 
warranted if there are no residuals.  38 C.F.R. § 4.84a, Code 
6018.  

For corrected visual acuity of 20/20 in each eye a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.84a, 
Code 6079.  

The veteran's eye disorder is not shown to be causing any 
impairment of visual acuity.  He does have some progressive 
changes of the macula.  However, it has not affected his 
visual acuity.  The most recent treatment records show his 
disorder to be stable.  Under these circumstances, a rating 
in excess of 10 percent is not warranted.  

While the veteran is competent to assert that his vision is 
worse, the information provided by trained specialists is 
substantially more probative.  The medical records show that 
the veteran's vision was tested and measured with highly 
specialized medical equipment.  The results demonstrated that 
the veteran's visual impairment did not approximate any 
applicable criteria for a higher rating.  38 C.F.R. §§ 4.7, 
4.84a (1999).  Consequently, the preponderance of the 
evidence is against the assignment of a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991).  

B.  Headaches

Service connection for headaches was granted by the RO in an 
October 1990 rating decision.  A noncompensable evaluation 
was awarded at that time, but the rating was increased to 10 
percent effective the original date of the award.  The 
disorder was rated as analogous to migraine.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

A 30 percent rating is warranted for migraine with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  With less frequent attacks, a noncompensable 
rating is warranted.  38 C.F.R. § 4.124a, Code 8100.  

Evaluations for headaches are based upon the frequency of 
prostrating attacks.  Review of the VA outpatient treatment 
records, dated from January 1995 through June 1997, do not 
show that the veteran was treated for serious headache 
complaints.  The evidence discloses only one episode of 
significant of pain, dated in March 1996.  At that time, the 
veteran complained of pain over the right eye.  It was 
considered to be most likely caused by sinusitis.  

The veteran's headache disorder has not been shown to cause 
prostrating attacks.  Further, his headache disability is not 
analogous to prostrating attacks averaging once per month.  
As such, the criteria for a 30 percent rating have not been 
demonstrated.  

Here again, the veteran is considered competent to report 
increased headache symptoms; however, the information from 
the trained medical personnel is significantly more probative 
and that information establishes that the current complaints 
were associated with a sinus condition.  There is no 
competent evidence of prostrating attacks.  There is no 
competent evidence that the headaches produce a disability 
analogous to that associated with having prostrating migraine 
attacks once a month.  Therefore, the Board finds that the 
preponderance of evidence shows the disability does not 
approximate any applicable or analogous criteria for a higher 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.20 (1999).  

Extraschedular Consideration

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for cardiovascular disease, 
including hypertension, remains denied.  An increased rating 
for the veteran's eye disorder is denied.  An increased 
rating for the veteran's headache disorder is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

